UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AARON ISAIAH YOUNG

Plaintiff,
-against-

AMENDED
STIPULATION AND
ORDER

C.O. CHRISTOPHER J. KINNE,

C,O, BRUCE D. TUCKER, C.O0. SCOTT A. RUPERT, 17 CV 4982 (NSR)
C.0. TROY LAURIA, C.O. CHAD W, EASTBROOK,

SERGEANT MICHAEL D. LOFRESE,

LIEUTENANT JOHN B. HOEFLING and

CAPTAIN A. RUSSO.

Defendants.

 

STIPULATION AND CONFIDENTIALITY ORDER

WHEREAS, Defendants C.0. CHRISTOPHER J. KINNE, C.O, TROY LAURIA,
C.0. CHAD W. EASTBROOK, and CAPTAIN A. RUSSO (collectively referred to herein as
“Defendants”) have agreed to produce to Counsel for Piaintiff a copy of the case file
("Protected Records”) designated as Case File |AD/14/1115, prepared by the New York State
Department of Corrections and Community Supervision's Office of Special investigations
(“OS!’) in a redacted form.

WHEREAS, said Protected Records include the names of witnesses and other
information that could impair future investigations, implicate security concerns, and are

protected from disclosure by law enforcement privilege.

 
WHEREAS, the OS! is concerned that its ability to conduct future investigations
will be compromised if sufficient measures are not taken to protect the confidentiality of
witnesses.

WHEREAS, Plaintiffs Counsel recognizes that the Protected Records are
confidential and could cause harm if disclosed, and acknowledges that the Defendants are
producing these materials in advance of trial in reliance upon the assurance that the materials
will continue to be treated as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY” pursuant to
the terms set forth in this Protective Order.

IF 1S THEREFORE AGREED AND STIPULATED, by and among the parties
and subject to further Order of the Court, that:

1, Copies of documents from the OS! Case File in redacted form bearing the
designation “CONFIDENTIAL ~ ATTORNEYS' EYES ONLY” will be produced to Plaintiff's
attorney within fourteen (14) days of this agreement being so-ordered by the Court.

2. Redactions shall include all social security numbers and personal addresses
of any employee of DOCCS or witness contained within the Protected Records.

3. The Protected Records may only be disclosed to the following:

a. Plaintiff's counsel or record and employees of Plaintiffs counsel (e.g.
secretaries, legal assistants, paralegals, clerical employees, outside
copying and document management service employees working under the
direct supervision of Plaintiff's counsel);

b. The Court, its officers, and its employees;

c. Court reporter engaged for depositions and those persons, if any,
specifically engaged for the limited purpose of making photocopies of

documents or transcripts; and
d. Consultants, investigators, or experts engaged by Plaintiff's counsel to
assist in the preparation and trial of this action.

4, Prior to disclosure to any individual set forth in paragraph 3(e) above, such
individual must be informed of and agree in writing to be subject to the provisions of this
Stipulation and Confidentiality Order requiring that the Protected Records and information
contained therein be held in confident. Such individual must further agree in writing to destroy
or return to the disclosing attorney twenty (20) days after termination of this litigation the part
of the Protected Record received by such individual, and all copies thereof. |

5, Plaintiff's counsel shall maintain a list setting forth the names and positions of
all retained experts to whom any part of the Protected Records has been disclosed. The list
shall be made available to Defendants’ counsel upon written request in the event that
Defendants’ counsel has a reasonable basis for believing that this Stipulation and
Confidentiality order has been breached or violated in any manner.

6. The inadvertent failure to redact the information described in this agreement
shall not constitute a waiver of any applicable privilege. In the event that counsel for either
party becomes aware of the inadvertent failure to redact such information, the document shail
be returned to Counsel for the Defendants and repiaced with a corrected redacted document.
The receiving party will not maintain any record with respect to the identity of the inadvertently

disclosed information.

7. Nothing herein shall be deemed to waive any objection as to the admissibility
of evidence.

8. Nothing herein shall be deemed to waive any applicabie privilege.

9. Protected Records produced pursuant to the terms of the Stipulation and Order

shall be used by the receiving party solely for the purposes of this action and solely to the

extent necessary for the litigation of this action.
3

 
10. Within sixty (60) days after the final disposition of this fitigation, including
appeals, Counsel for Plaintiff shall: (a) return to Defense counsel the original and/or all copies
of the Protected Records designated as “CONFIDENTIAL ~ ATTORNEYS’ EYES ONLY” and
(b) serve upon the producing party a certification that this Protective Order has been fully
complied with by such counsel, along with a certification that no copies were retained, uniess
there has been any noncompliance, in which event counsel shall state fully in such
certification the material facts and circumstances concerning any noncompliance. Any work
product which reflects of includes information derived from the Protected Records shall be
destroyed and a certification that these documents were destroyed shall be provide to counsel
for the Defendants.

11. If a dispute arises as to the application of the terms of this Stipulation and
Confidentiality order to any part of the Protected Records and cannot be resolved by
agreement, the parties, in accordance with the applicable Federal and Local Rules of Civil
Procedure, reserve the right to seek an order from the Court regarding the part of the
Protected Records in dispute. The terms of this Stipulation and Confidentiality Order shall
remain in effect pending resolution of the dispute.

12. Any_papers-filed_with the-Court_in-this-action-which_make-reference-to-the

 
 

ofthe-Cour-uniess the-Gour-orders-_othenwise. See Addendum A.
13. The specific terms of this Stipulation and Confidentiality Order may be clarified

or modified upon mutual consent of the undersigned attorneys for the parties. Such

clarification or modification will be produced in writing and appended to this agreement and

made a part thereof.
14. The terms and conditions of this Stipulation and Confidentiality order shall

survive and remain in force after the termination of this action.
4
Dated: Kew Gardens, NY
January 3 204.9.
2.6 2G

Dated: White Plains, NY
January 6 , RRR

2020

SO ORDERED:

Maceth © pp Cav ig-1-7-2020
JUDITH C. McCARTHY 7
United States Magistrate Judge

 

Md

 

Alan Levine, Esq.

Law Office of Alan D, Levine
80-02 Kew Gardens Road
Suite 307

Kew Gardens, NY 11415
Office: (718) 793-6363

Fax: (718) 261-0317

Email: alandlaw@justice.com

LETITIA JAMES

Attorney General of the
State of New York

Attorney for Defendants

QO. Pawwere

 

By: Jdhice L. Powers

Assistant Attorney General

44 South Broadway, 5"" Floor
White Plains, New York 10601
(914) 422-8719

Email: janice.powers@ag.ny.gov

 
ADDENDUM A

Young v. Kinne, et al.,
17 Civ. 4982 (NSR)JCM)

Paragraph 12 is replaced with the following:

In the event that counsel for any party determines to file with the Court any document which
makes reference to the Protected Records or contains information derived therefrom, the filing
party must first seek and obtain a sealing order from the Court pursuant to Section 6 of the
Southern District of New York’s Electronic Case Filing Rules & Instructions. the Court grants
permission to file the confidential information under seal, the party shall also serve the Court and
opposing counsel with unredacted courtesy copies of the confidential document. The parties will
use their best efforts to minimize such sealing requests. In any event, any party filing a motion or
any other papers with the Court under seal shall also publicly file, via the Court's Electronic Case
Filing system, a copy of the same in which only the confidential information itself is redacted,
and all other information that in no material way reveals the confidential information is retained.

 
